BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-14-00044-CV

                               Robert Cameron McCall

                                             v.

                                 Bobby Ray Hester

         (No. 11-0387 IN 71ST DISTRICT COURT OF HARRISON COUNTY)


TYPE OF FEE                    CHARGES       PAID       BY
MOTION FEE                          $10.00   E-PAID     DICK DAVIS
MOTION FEE                          $10.00   E-PAID     DICK DAVIS
FILING                             $100.00   E-PAID     LORRIE PERKINS
INDIGENT                            $25.00   E-PAID     LORRIE PERKINS
SUPREME COURT CHAPTER 51 FEE        $50.00   E-PAID     LORRIE PERKINS
STATEWIDE EFILING FEE               $20.00   E-PAID     LORRIE PERKINS
MOTION FEE                          $10.00   E-PAID     LORRIE PERKINS
REPORTER'S RECORD                $2,718.00   UNKNOWN    ROBERTS & ROBERTS
CLERK'S RECORD                     $131.00   UNKNOWN    ROBERTS & ROBERTS


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                       IN TESTIMONY WHEREOF,
                                                       witness my hand and the Seal of
                                                       the COURT OF APPEALS for
                                                       the Sixth District of Texas, this
                                                       April 30, 2015.

                                                       DEBRA AUTREY, CLERK



                                                       By ___________________________
                                                                               Deputy